DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said first tab and said second tab each forming a portion of one of said first mounting bracket and said first end piece and said notch forming a portion of the other of said first mounting bracket and said first end piece” on lines 29-33 must be shown or the feature(s) canceled from the claim(s). They drawings only show that the first and second tabs form a portion of the first end piece, while the notch forms a portion on the first mounting bracket. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The claims are objected to because of the following non-limiting informalities:  
Claim 1 recites “a corresponding end piece” on line 14. This should read “a corresponding end piece of said end pieces”.
Claim 1 recites “a corresponding mounting bracket” on line 24. This should read “a corresponding mounting bracket of said mounting brackets”.
Claim 1 recites “between a corresponding end piece and a corresponding mounting bracket” on line 31. This should read “between the corresponding end piece and the corresponding mounting bracket”.
Claim 1 recites “a corresponding mounting bracket” on line 41. This should read “the corresponding mounting bracket”.
Claim 33 recites “a corresponding end piece” on lines 11-12. This should read “a corresponding end piece of said end pieces”.
Claim 33 recites “a corresponding mounting bracket” on lines 17-18. This should read “a corresponding mounting bracket of said mounting brackets”.
 Examiner notes that above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 33 recites limitation “said first tab and said second tab each forming a portion of one of said first mounting bracket and said first end piece and said notch forming a portion of the other of said first mounting bracket and said first end piece” on lines 29-33. Nowhere is it described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. The specification and drawings do not describe that the first and second tabs can form a portion of either the first mounting bracket or the first end piece, while the notch forms a portion on the other of the first mounting bracket or the first end piece. They only describe that the first and second tabs form a portion of the first end piece, while the notch forms a portion on the first mounting bracket. Therefore, this is found to be new matter for broadening the scope (and adding new structure possibilities) than the original disclosure had disclosed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 18, 23-30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Birkkjaer (US 20170226797) in view of Jung (US 7267311).
Regarding claim 1, Birkkjaer teaches (figs. 1-9, and 15) a screening arrangement for a window (intended use), having at least one frame including a top member and a bottom member and opposing side members (this is intended use and the examiner notes that a window frame made of a top, bottom, and two side members is known in the art, see paragraph 0046 lines 1-3), said at least one frame defining a width direction (first direction in paragraph 0049) extending parallel to a longitudinal direction of the top member and the bottom member, a height direction (second direction in paragraph 0049) extending parallel to a longitudinal direction of the opposing side members, and a depth direction (third direction in paragraph 0049) extending perpendicular to the width and height directions, comprising: 
a screening device (defined in paragraph 0068 as the top casing and two end pieces) with a top element (the elongated top casing) having a length dimension (in the first direction) and adapted for mounting on the at least one frame of the window to extend substantially in the width direction (first direction) of the frame in a mounted condition (it is capable of being mounted to the frame of the window and extending in the width direction when mounted), said screening device having a set of two end pieces (410, fig. 6, there are two that are mirror images of each other, see paragraph lines 6-8) provided on the top element (the elongated top casing) of the screening device (defined in paragraph 0068 as the top casing and two end pieces), each end piece (410) of the set of two end pieces having a body portion (410a) surrounded by a periphery (the periphery is the perimeter), said body portion extending substantially in a plane defined by a length dimension (parallel to the third direction) of the corresponding end piece (410), and
a set of two mounting brackets (they are both identical, paragraph 0050 lines 4-6), each mounting bracket (6) of the set of two mounting brackets having a thickness dimension (parallel to the first direction), a height dimension (parallel to the second direction), and a length dimension (parallel to the third direction), each mounting bracket of the set of two mounting brackets being configured to be fastened to one of the opposing side members (as shown in fig. 15, paragraph 0046 lines 1-3), each mounting bracket of the set of two mounting brackets having a body portion (6a, fig. 1) extending substantially in a plane defined by the height (parallel to the second direction) and length (parallel to the third direction) dimensions of the corresponding mounting bracket,
the screening device (defined in paragraph 0068 as the top casing and two end pieces) is configured to be connected to the set of two mounting brackets (6) by moving the screening device with its set of two end pieces (410) in a mounting direction (parallel to the third direction) substantially in the depth direction (third direction), and 
locking means (comprising a tab on each end piece and notch on each bracket as described below) being provided on each of the two end pieces (410) and each of the two mounting brackets (6), said locking means being configured to provide engagement, between the corresponding end piece and the corresponding mounting bracket when the screening arrangement is in a mounted condition to substantially lock (described in paragraph 0085) the screening device relative to the mounting brackets (6) in the depth direction (the third direction), 
said locking means including a first set of locking means including a tab (412, fig. 7) having a height dimension (412 is three dimensional and has a height in all direction) in the height direction provided on at least one the end piece (410, on both) of the set of two end pieces and configured to engage (the surface 412 touches or “engages” the edges of notch 13) with a notch (13) of a corresponding mounting bracket (6) to lock the screening arrangement in the mounted condition (as shown in fig. 9), 
a resilient tab (414) being provided at the periphery (the periphery is the perimeter of the boundary of the plane) of at least one end piece (410, on both) and biased in the height direction (it is three dimensional and has a height in all direction) to prevent the tab (412) from being disengaged (the resilient tab holds the end piece and mounting bracket together or engaged, paragraph 0071 lines 1-2 and 10-13, and paragraph 0075 lines 6-10) from the notch (13) in the mounted condition, and 
the corresponding mounting bracket (6) and the at least one end piece (410) are configured (this is intended use and the structure is capable of preforming the following claimed structure) to allow the at least one end piece (410) to be positioned in a removal position (when the components are separated) relative to the corresponding mounting bracket (6) by moving the top element of the screening device in the height direction (second direction), thereby pushing the resilient tab against its bias and subsequently allowing the tab to be disengaged from the notch (as the entire screen device is moved to the removal position after first pushing the resilient tab against its bias, the tab disengaged from the notch) by pulling the top element of the screening device substantially in a direction opposite of the mounting direction, thereby dismounting the screening device (resulting in the components being separated).
	Although Birkkjaer teaches a tab (412) configured to engage (the surface 412 touches the edges of notch 13) with a notch (13), Birkkjaer does not teach the tab configured to extend into the notch.
	Jung teaches (figs. 2-4) a screen arrangement with an end piece (220) that connects to (shown in fig. 4) and disconnects from (shown in fig. 2) a mounting bracket (240), with the end piece (220) having a tab (234) configured to extend into and engage (shown in fig. 4) a notch (between 202 and the wall to the right of it as shown in fig. 2) of a mounting bracket (240). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Birkkjaer so that it extends into the notch, as taught by Jung. This alteration provides the predictable and expected result of a stronger connection between the components.
Regarding claim 2, Birkkjaer teaches (figs. 1-9, and 15) that the tab (412) faces the resilient tab (414) in the mounted condition and the resilient tab (414) defines a height level in its relaxed condition (there is a height level in all conditions), and the tab (412) has a guiding surface (the vertical surface on the far left of the tab 412 in figure 8 as well as the top surface of 412) located at a distance from the resilient tab (414) in its relaxed condition and an abutment surface (only the top surface) to interact with and engage (see modification above) the notch (13) of the mounting bracket (6), and wherein corresponding the mounting bracket (6) includes a first ledge section (12b) protruding from the plane body portion (6a) and located at a first distance from an edge (bottom edge) of the corresponding mounting bracket (6), said first distance (distance from the bottom edge of mounting bracket to 12b) being slightly smaller than the distance between the guiding surface (the vertical surface on the far left of the tab 412 in figure 8 as well as the top surface of 412) of the tab and the resilient tab (414) of the at least one end piece (410) in its relaxed condition (the distance between the bottom of 6 and 12b is smaller than the distance between the guiding surface and 414, see fig. 8), such that the first set of locking means is able to be engaged in the mounted condition and be disengaged when the at least one end piece is positioned in the removal position (intended use).
Regarding claim 3, Birkkjaer teaches (figs. 1-9, and 15) that the tab (412) is provided with an inclined surface (412a) adjacent the guiding surface (the vertical surface on the far left of the tab 412 in figure 8 as well as the top surface of 412), on a side opposite to the abutment surface (top surface only), the abutment surface (top surface only) extending perpendicularly to the guiding surface (the vertical surface on the far left of the tab 412 in figure 8 as well as the top surface of 412).
Regarding claim 4, Birkkjaer teaches (figs. 1-9, and 15) that the notch (13) is provided with a straight portion (fig. 8) facing the abutment surface (the top surface of 412) in the mounted condition and an inclined portion (as show in fig. 2)forming a side of the notch (13).
Regarding claim 5, Birkkjaer teaches (figs. 1-9, and 15) that said tab (412) is fixed.
Regarding claim 6, Birkkjaer teaches (figs. 1-9, and 15) that the tab (412) extends substantially downwards in the height direction (second direction in paragraph 0049) into the notch (after the modification) in the mounted condition and the notch (13) faces substantially upwards (the examiner interprets upwards as the direction the notch is opening up to) in the mounted condition (fig. 9), thereby providing at least a force component acting to retain the tab (412) in the notch (13) as a result of gravity (gravity will provide a force helping to keep them together).
Regarding claim 7, Birkkjaer teaches (figs. 1-9, and 15) that the resilient tab (414) is provided at the periphery of the at least one end piece (410) and biased in the height direction (second direction, paragraph 0075 lines 6-10) to engage a second notch (14b) on the corresponding mounting bracket (6) to provide a second set of locking means.
Regarding claim 8, Birkkjaer teaches (figs. 1-9, and 15) that the second notch (14b) is provided with an inclined portion (14a).
Regarding claim 9, Birkkjaer teaches (figs. 1-9, and 15) that the resilient tab (414) includes a nose section (see annotated fig. 6 below) configured to contact the second notch (14b, fig. 9), a hook section (annotated fig. 6) opposing the nose section, an attachment section (annotated fig. 6) near a base section at a peripheral edge of the at least one end piece, a middle section between the attachment section and the nose and hook sections, and a spring element (the material that makes up the base section) lodged in the base section and a bottom guiding flange section (the top surface of 410).

    PNG
    media_image1.png
    533
    599
    media_image1.png
    Greyscale


Regarding claim 18, Birkkjaer teaches (figs. 1-9, and 15) that the at least one end piece (410) is provided with a central guiding structure (comprising 412 and 411) protruding from the body portion (410a) and including a lower flange (bottom face of 412) at one side and an upper flange (top face of 411) an opposite side at a distance from the lower flange (fig. 6).
Regarding claim 23, Birkkjaer teaches (figs. 1-9, and 15) that the at least one end piece (410) is provided with an additional protrusion (415) provided at an opposite peripheral part of the at least one end piece (410) relative to the resilient tab (414), with a side (the top side) facing the resilient tab (414) and having an extension in the depth direction (the third direction) substantially corresponding to a length of the resilient tab (414).
Regarding claim 24, Birkkjaer teaches (figs. 1-9, and 15) that the mounting bracket (6) is provided with an upper guiding flange ledge (10).
Regarding claim 25, Birkkjaer teaches (figs. 1-9, and 15) that an additional protrusion (415) is positioned at an upper peripheral part of the at least one end piece (410) and its side (the top side) facing the resilient tab (414) acts as an additional flange to ride on the guiding flange ledge (10) during mounting.
Regarding claim 26, Birkkjaer teaches (figs. 1-9, and 15) that the additional protrusion (415) is formed as an upper protrusion located at a distance from the body portion (410a) of the at least one end piece (410) in the thickness dimension (parallel to the first direction) of the at least one end piece in parallel to the width direction (first direction) to form an undercut (area between top face of 415 and bottom face of 411).
Regarding claim 27, Birkkjaer teaches (figs. 1-9, and 15) that the corresponding mounting bracket (6) is provided with an upper guiding flange (7c) adjoining the upper guiding flange ledge (10).
Regarding claim 28, Birkkjaer teaches (figs. 1-9, and 15) an upper guiding flange (7b) that is adapted to slide into the undercut (64) behind the upper protrusion (fig. 8) and be retained in the thickness dimension of the corresponding mounting bracket in parallel with the width direction (first direction) in the mounted condition, such that the upper guiding flange (7b) and the undercut (area between top face of 415 and bottom face of 411) form a second set of retaining means of the screening arrangement in the width direction (first direction).
Regarding claim 29, Birkkjaer teaches (figs. 1-9, and 15) that the upper guiding flange (7c) is provided with an inclined guiding surface (the surface is inclined as shown in fig. 2).
Regarding claim 30, Birkkjaer teaches (figs. 1-9, and 15) that the central guiding structure is provided with a tab section (comprising 414, 413, 413a, and 413b) extending between the upper and lower flanges and the corresponding mounting bracket (6) is provided with a bridge section (comprising the top and bottom faces), and wherein the tab section is accommodated in the bridge section in the mounted condition of the screening arrangement (figure 9).
Regarding claim 33, Birkkjaer teaches (figs. 1-9, and 15) a screening arrangement for a window (intended use) having at least one frame including a top member and a bottom member and opposing side members (this is intended use and the examiner notes that a window frame made of a top, bottom, and two side members is known in the art, see paragraph 0046 lines 1-3), said at least one frame defining a width direction (first direction in paragraph 0049) extending parallel to a longitudinal direction of the top member and the bottom member, a height direction (second direction in paragraph 0049) extending parallel to a longitudinal direction of the opposing side members, and a depth direction (third direction in paragraph 0049) extending perpendicular to the width and height directions, comprising:
a screening device (defined in paragraph 0068 as the top casing and two end pieces) with a top element (the elongated top casing) having a length dimension (in the first direction) and adapted for mounting on the at least one frame to extend in the width direction (first direction) of the at least one frame in a mounted condition (it is capable of being mounted to the frame of the window and extending in the width direction when mounted), said screening device having a first end piece and second end piece (410, there are two that are mirror images of each other, see paragraph lines 6-8), the first end piece (410) and the second end piece (410) each having a body portion (410a) surrounded by a periphery (the periphery is the perimeter), said body portion extending substantially in a plane defined by a length dimension (parallel to the third direction) of the corresponding end piece (410), and 
a first mounting bracket and a second mounting bracket (they are both identical, paragraph 0050 lines 4-6), said first mounting bracket and said second mounting bracket (6) each having a thickness dimension (parallel to the first direction), a height dimension (parallel to the second direction), and a length dimension (parallel to the third direction), and being configured to be fastened to one of the opposing side frame members (as shown in fig. 15, paragraph 0046 lines 1-3), said first mounting bracket and said second mounting bracket (6) each having a body portion (6a) extending substantially in a plane defined by the height (parallel to the second direction) and length (parallel to the third direction) dimensions of the corresponding mounting bracket,
the screening device (defined in paragraph 0068 as the top casing and two end pieces) being  configured to be connected to the first mounting bracket and the second mounting bracket (6) by moving the screening device with the first end piece and the second end piece (410) in a mounting direction (parallel to the third direction) in the depth direction (third direction), and where when in the mounted condition (one side is shown in fig. 9, both sides are the same) the first mounting bracket is connected to the first end piece and the second mounting bracket is connected to the second end piece, and
a first set of locking members (each set is comprising a first tab and a second tab on one end piece and a notch the corresponding bracket as described below) including a first tab (412) having a height dimension (412 is three dimensional and has a height in all direction) in the height direction and a notch (13) wherein said first tab (412) is configured to engage (the surface 412 touches or “engages” the edges of notch 13) said notch (13) when said screening arrangement is in the mounted condition (as shown in fig. 9) to lock the screening arrangement in the mounted condition (shown in fig. 9), said first locking members (interpreted as meaning the first set of locking members) further includes a second tab (414), said second tab (414) being a resilient tab (paragraph 0075 lines 6-10) configured to (intended use) be biased in the height direction (paragraph 0075 lines 6-10) to prevent the first tab (412) from being disengaged (the resilient tab holds the end piece and mounting bracket together or engaged, paragraph 0071 lines 1-2 and 10-13, and paragraph 0075 lines 6-10) from the notch (13) in the mounted condition, said first tab (412) and said second tab (414) each forming a portion of the first end piece (410) and said notch (13) forming a portion of the first mounting bracket (6); and 
the first mounting bracket (6) and the first end piece (410) being configured (this is intended use and the structure is capable of preforming the following claimed structure) to allow the first end piece (410) to be positioned in a removal position (when the components are separated) relative to the first mounting bracket (6) by moving the top element of the screening device in the height direction (second direction), thereby pushing the second tab against its bias and subsequently allowing the first tab to be disengaged from the notch (as the entire screen device is moved to the removal position after first pushing the second tab against its bias, the first tab disengaged from the notch) by pulling the top element of the screening device in a removal direction thereby dismounting the screening device, wherein the removal direction is different from the mounting direction (it is opposite, this results in the components being separated).
Although Birkkjaer teaches a first tab (412) configured to engage (the surface 412 touches the edges of notch 13) with a notch (13), Birkkjaer does not teach the tab configured to extend into the notch.
	Jung teaches (figs. 2-4) a screen arrangement with an end piece (220) that connects to (shown in fig. 4) and disconnects from (shown in fig. 2) a mounting bracket (240), with the end piece (220) having a tab (234) configured to extend into and engage (shown in fig. 4) a notch (between 202 and the wall to the right of it as shown in fig. 2) of a mounting bracket (240). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first tab of Birkkjaer so that it extends into the notch, as taught by Jung. This alteration provides the predictable and expected result of a stronger connection between the components.
Allowable Subject Matter
Claims 10-17 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicant argues that “The Official Action set a two-month shortened statutory response period for Applicant to "submit new drawings in compliance with 37 CFR 1.81" while simultaneously setting a three- month shortened statutory response period. (See Official Action dated January 21, 2022, p. 3 and Form PTOL-326) Applicant respectfully submits that there is no statutory or other basis for requiring an Applicant to submit new drawings in response to a Non-Final Rejection prior to the  minimum shortened time period (i.e., three months) an Applicant must be provided to respond to an initial Non-Final Rejection.”
The examiner notes that the paragraph in the non-final action regarding a shortened statutory period of TWO MONTHS to submit new drawings in compliance with 37 CFR 1.81 was inserted in error, and that this paragraph does not apply and should be disregarded. The drawings have been accepted.
Applicant’s arguments with respect to the claim have been considered but are moot because
They are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “Hence, the first set of locking means of Claim 1 includes a tab provided on at least one end piece which is configured to extend into and enea2e a notch of a corresponding mounting bracket to lock the screening arrangement in the mounted condition. The above language of Claim 1 makes clear that the tab in the mounted condition extends into and engages the notch to lock the screening arrangement in the mounted condition. No portion of member 412 of Birkkjaer is configured to extend into and engage any portion of notch 13 or any other notch (e.g., notch 11) of mounting bracket 6 to lock the screening arrangement in the mounted condition.
On the contrary, Birkkjaer expressly states "the two female locking means 12, 14 are able to cooperate successively with the one male locking means 414, so that it is possible to provide engagement between each end piece and the respective mounting bracket in a first, temporary position, and in a second, terminal position." (See Birkkjaer, paragraph [0079])(emphasis added) Birkkjaer also states that "the end pieces are locked to the mounting brackets in a first, temporary position. This is represented by the position shown in FIG. 8, in which the male locking means in the form of retaining pawl 414 is engaged in the first recess 12." (See Birkkjaer, paragraph [0083])(emphasis added) Birkkjaer further states "the end pieces are locked to the mounting brackets in a second, terminal position to attain the mounted condition. This is shown in FIG. 9, in which the male locking means in the form of retaining pawl 414 interacts with the second recess 14." (See Birkkjaer, paragraph [0085])(emphasis added) 
Paragraphs [0079], [0083] and [0085] of Birkkjaer make clear that elements 414, 12 and 14 are the only locking means. No portion of element 412 including ramp 412a is configured to extend into and engage either of notches 11 or 13 to lock the screening arrangement in the mounted condition.”
	The examiner notes that the combination above uses Jung to modify the tab of Birkkjaer so that it extends into the notch. This alteration provides the predictable and expected result of a stronger connection between the components. Therefore, all the limitations as claimed are taught by the combination.
	The applicant argues that “Element 414 of Birkkjaer is the sole male locking element and cannot possibly read on the claimed resilient tab of Claim 1 as element 414 never prevents element 412 or any other element from being disengaged from notches 11 or 13 as element 412 never extends into and engages either notch 11 or notch 13 to lock the screening arrangement in the mounted condition. 
As MPEP § 2173.05(g) expressly states, a "functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used." Claim 1 clearly conveys to a 21 
person of ordinary skill in the art that the claimed tab is configured to extend into and engage the notch to lock the screening arrangement in the mounted condition. As such, there is nothing about the functional language of Claim 1 that would allow element 412 including but not limited to ramp 412a to read on the claimed tab configured to extend into and engage the notch to lock the screening arrangement in the mounted condition.”
	The examiner notes that Birkkjaer teaches that the resilient tab (414) prevents the tab (412) from being disengaged as the resilient tab holds the end piece and mounting bracket together or engaged (paragraph 0071 lines 1-2 and 10-13, and paragraph 0075 lines 6-10) with the notch (13) in the mounted condition. After the combination above using Jung to modify the tab of Birkkjaer so that it extends into the notch, it is taught that that this locks the screening arrangement in the mounting condition. 
	The applicant argues that “As explained in connection with Claim 1, Birkkjaer does not disclose, teach or suggest the first tab, the second tab and the notch as recited in Claim 33. Accordingly, Applicant respectfully submits that Claim 33 patentably defines over Birkkjaer.”
	The examiner directs attention the argument and combination above, where all the limitations as claimed are explained and taught.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634